SHAPIRO, District Judge.
AND NOW, this 11th day of June, 1987, following oral argument held May 25,1987, and the entry of a supplemental stipulation by the parties that “[t]he mortgage held by Fleet against real estate owned by debtor is not a mortgage against debtor’s principal residence,” it is ORDERED that appellant’s appeal of the Bankruptcy Court’s Order is DENIED, the Bankruptcy Court’s determination is AFFIRMED and the Opinion of the Bankruptcy Court is ADOPTED, 65 B.R. 686. Cf. In re Terry, 780 F.2d 894 (11th Cir.1985); In re Powell, 78 B.R. 409 (E.D.Pa.1987); In re Rice, 75 B.R. 47 (E.D.Pa.1987); In re Capps, 71 B.R. 592 (E.D.Pa.1987).